Case: 18-60034      Document: 00514855140         Page: 1    Date Filed: 02/28/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 18-60034                        February 28, 2019
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
DEEPAK KUMAR,

                                                 Petitioner

v.

WILLIAM P. BARR, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A205 243 665


Before REAVLEY, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Deepak Kumar, a native and citizen of India, petitions this court for
review of the Board of Immigration Appeals’ (BIA) decision affirming the
Immigration Judge’s (IJ) denial of his applications for asylum, withholding of
removal, and relief under the Convention Against Torture. Kumar argues that
the BIA erred in affirming the IJ’s adverse credibility finding based on




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60034    Document: 00514855140     Page: 2   Date Filed: 02/28/2019


                                 No. 18-60034

inconsistencies and implausible claims and that the IJ and BIA also erred in
failing to assign proper weight to his corroborating evidence.
      Kumar did not argue in his appeal to the BIA that a prehearing
statement in a custodial interview requires a special inquiry prior to being
used for impeachment purposes. Nor did he assert in the BIA that the IJ failed
to follow the proper procedure before making an adverse credibility finding
based on the lack of credible corroborative evidence. Because Kumar failed to
exhaust these claims, we lack jurisdiction to review these arguments. See
Wang v. Ashcroft, 260 F.3d 448, 452-53 (5th Cir. 2001). Accordingly, this
portion of the petition for review is dismissed. See Claudio v. Holder, 601 F.3d
316, 319 (5th Cir. 2010).
      The substantial evidence in the record support’s the IJ’s determination
that the corroborating evidence presented could not be used to rehabilitate
Kumar’s credibility. The IJ’s and BIA’s adverse credibility determinations are
substantially reasonable and supported by the record. See Wang v. Holder, 569
F.3d 531, 537-40 (5th Cir. 2009); Carbajal-Gonzalez v. INS, 78 F.3d 194, 197
(5th Cir. 1996). Because Kumar has failed to show that, under the totality of
the circumstances, the evidence is so compelling that no reasonable factfinder
could fail to find otherwise, we defer to the IJ’s and BIA’s adverse credibility
determinations. See Wang, 569 F.3d at 538-39. In light of these adverse
credibility determinations, Kumar has failed to show that the BIA erred in
affirming the IJ’s denial of his application for asylum, withholding of removal,
and relief under the CAT. Id.
      Accordingly, Kumar’s petition for review is DENIED IN PART and
DISMISSED IN PART.




                                       2